DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Formal Matters
	 Applicant’s response filed January 10, 2022 has been received and entered into the application file.  All arguments have been fully considered.  Claims 105-113 and 143 are currently pending.  Claims 1-104 and 114-142 are cancelled.  No claims are currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Rejections Maintained
Claims 105-113 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wilkerson et al., (US 2009/0047722; IDS 8/18/2016; previously cited) (“Wilkerson”), in view of Berzin et al., (US 2005/0260553; IDS 8/18/2016; previously cited) (“Berzin”), Alabi et al., (Seed Science, 2009; previously cited) (“Alabi”), Lundquist et al., (Energy Biosciences Institute, University of California, October 2010; previously cited) (“Lundquist”), Larsson et al., (Master of Science Thesis, January 2011; previously cited) (“Larsson”) and Jaworski et al., (British Phycological Journal, Vol 16, No. 4, pages 395-410; previously cited) (“Jaworski”).
Wilkerson is directed to photobioreactor systems and methods that utilize light sources to cultivate photosynthetic biomasses that are beneficial as pollution control agents, are useful as food supplements and provide energy sources such as biofuels (paragraphs [0003], [0008] and [0015]). Wilkerson (paragraphs [0068] and [0135]) teaches the bioreactor system comprises a control system capable of automatically controlling process variables such as nutrients, pH, CO2 levels, oxygen levels, degree of sparging and other growth conditions.  The bioreactor may operate under strict environmental conditions requiring the control of one or more cultivation variables/parameters.  Wilkerson teaches that cultivation process controls may include one or more subsystems that control CO2, air or oxygen gas flow rates, or control effluent streams, pH, temperature and nutrient supplies. Wilkerson discloses that the bioreactor system includes controller systems, sensors, mechanical agitators or filtration systems. Moreover, Wilkerson (paragraph [0071]) teaches the bioreactor system has the ability to increase or decrease each aspect or parameter individually or in any combination, e.g. increase or decrease in CO2.  
Regarding claim 105, Wilkerson teaches the bioreactor system is used for cultivating photosynthetic organisms in a bioreactor (paragraph [0067] and FIG. 1A) with exposure to natural or artificial light (paragraph [0071]), which reads on “a process for growing a phototrophic biomass in a reaction zone, wherein the reaction zone includes a reaction mixture that is operative for effecting photosynthesis upon exposure to photosynthetically active light radiation".  Wilkerson (paragraphs [0094]-[0099]) teaches cultivation of algae, e.g. micro-algae, which reads on "wherein the reaction mixture includes phototrophic biomass that is operative for growth within the reaction zone, wherein the growth of the phototrophic biomass includes that which is effected by the photosynthesis".
As to the limitation “monitoring the rate at which carbon dioxide is being discharged by the gaseous exhaust material producing process and supplied to the reaction zone” it is noted that Wilkerson’s bioreactor system includes a carbon dioxide recovery system (216) (see FIG. 1B) that recovers and cleans the CO2 supply being provided to the bioreactor (12) by an industrial source such as flue gas (see FIG. 1B and paragraph [0072]), which reads on “carbon dioxide is being discharged by a gaseous exhaust material producing process and supplied to the reaction zone.”  
As to the limitation of monitoring the discharged carbon dioxide that is being supplied to the reaction zone, it is noted that although Wilkerson’s system includes sensors (212) configured to determine the bioreactor gas content and the bioreactor system comprises controls capable of automatically controlling process variables such as CO2 levels (paragraphs [0068], [0070], [0071] and [0135]), Wilkerson does not specifically disclose that the sensors/monitors detect the level of carbon dioxide being discharged from the industrial process and subsequently supplied to the bioreactor.  However, Berzin is also directed to the use of photobioreactor systems for biomass production and gas-treatment processes that remove undesirable pollutants from the 2) (Abstract). Berzin teaches the bioreactor system (600) has various probes for measuring gas flow rates in order to provide optimal levels of photomodulation.  Berzin teaches the monitoring devices (626 and 628) monitor (i.e. detect) CO2 in the feed gas stream (i.e. a discharged carbon dioxide reaction zone supply) as well as in the treated gas stream (paragraph [0104]).  Thus, Berzin has established it was well known to monitor the CO2 content in the gas exhaust being discharged from the industrial process and subsequently supplied to the reaction zone as a nutrient for the algal biomass.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to monitor the CO2 content in the gas exhaust being discharged from the industrial process and subsequently supplied to the reaction zone as a nutrient for the algal biomass.
The person of ordinary skill in the art would have been motivated to modify the method of Wilkerson to monitor the discharged carbon dioxide that is being supplied to the reaction zone in order to control the level of carbon dioxide being provided to the biomass since the intention of Wilkerson is to maintain the bioreactor system under strict environmental conditions that successfully control the carbon dioxide concentration. 
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Wilkerson and Berzin because each of these teachings are directed at cultivation of photosynthetic biomasses in photobioreactor systems that are beneficial as pollution control agents.	
  As to the limitations “during the monitoring, detecting a decrease in the rate at which carbon dioxide is being discharged by a gaseous exhaust material producing process and supplied to the reaction zone” and “in response to the detecting, initiating a supply, or increasing a rate of supply, of supplemental carbon dioxide, to the reaction zone”, it is noted, as set forth above, Berzin has established it was well known to monitor the CO2 content in the gas exhaust being discharged from the industrial process and subsequently supplied to the reaction zone as a nutrient for the algal biomass, thus rendering obvious “during the monitoring, detecting a decrease in the rate at which carbon dioxide is being discharged by a gaseous exhaust material producing process and supplied to the reaction zone”.
As to the limitation “in response to the detecting, initiating a supply, or increasing a rate of supply, of supplemental carbon dioxide, to the reaction zone”,
it is noted Wilkerson (paragraph [0074]) teaches the nutrient supply system (218) (FIG. 1B) can include an effluent stream that contains nutrients for the cultured algae, specifically CO2 produced by effluent bacteria.  Thus, Wilkerson discloses an additional, supplemental carbon dioxide supply that can be provided by the nutrient supply system (218) (FIG. 1B). 
However, Wilkerson, in view of Berzin, does not specifically teach that in response to detecting a decrease in the concentration of carbon dioxide (i.e., decrease in rate of supply) being supplied by the flue gas or industrial process, a supplemental CO2 supply is increased or initiated.  
	However, Alabi teaches that 45-50% of algal biomass is made of carbon, and when CO2 is limited (decrease in supply), the growth of the algae is limited, thus supplementary CO2 should be supplied to algal cultures (1.2.4.  Gas Exchange (CO2 Addition and O2 removal), page 10).
2 to the algal cultivation eliminates carbon limitation on the algae growth rate (Technology Assumptions, second paragraph, page (iii)). Lundquist acknowledges that to balance the algal growth with the carbon from the primary source, additional CO2 must be supplied (supplemental supply) and carbon requirements have peaks, during peak growth. Lundquist teaches the source of the CO2 can be two sources to meet the needs of the culture (5.6.1.4. CO2 Distribution, page 86).
	Larsson (2.4 Algae basics, pages 8-9) recognizes that algal growth can double in 24 hours in an exponential growth phase, CO2 is a determining factor for algal growth, and 50% of microalgae biomass is made up of carbon, which is derived from the CO2.  Larsson notes that CO2 must be available for photosynthesis and increased growth rates can be achieved by manipulating the growth conditions of the algae, including the CO2 supply.  Larsson’s FIG 2 specifically illustrates the decline in nutrients (e.g. carbon) that correlates with increased algal growth.  The depletion of the nutrients results in a stationary phase and eventual decline of the algal culture (page 8).
	Jaworski is directed to the influence of carbon dioxide-depletion on the growth and sinking rate of algae.  Jaworski teaches that CO2 depletion and subsequent CO2 enrichment of the algal cultures produced increases in biomass over the unenriched cultures (Abstract).  Jaworski recognizes that CO2 depletion limits algal growth (first and second paragraphs, page 395).  Jaworski teaches that the algal culture has an initial rapid growth (exponential growth) and a stationary phase thereafter, wherein additional supply of CO2 results in resumed growth of the algal culture.  Jaworski performed three CO2 enrichments, each resulting in increased algae biomass. Jaworski illustrates that CO2 enrichment correlates with decreased pH measurements (Results, first paragraph page 398 and FIG. 1).
2 is a key nutrient for algal cultivation and its limitation results in a decrease in algal growth. Alabi specifically teaches that when CO2 is limited, the growth of the algae is limited, thus supplementary CO2 should be supplied to algal cultures and Lundquist likewise acknowledges that to balance the algal growth with the carbon from the primary source, additional CO2 must be supplied (supplemental supply) and providing CO2 to the algal cultivation eliminates carbon limitation on the algae growth rate.  Larsson’s FIG 2 specifically illustrates increased algal growth correlates with the decline in nutrients and the depletion of the nutrients results in a stationary phase and eventual decline of the algal culture (page 8) and Jaworski specifically demonstrates that algal growth can be increased by providing additional CO2 at the stationary phase (correlates with decreased CO2), thus maintaining an active algal culture.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to initiate a supply of supplemental CO2 to the reaction zone in response to detecting a decrease in the rate of the CO2 reaction zone supply is detected.
The person of ordinary skill in the art would have been motivated to modify the method of Wilkerson, in view of Berzin, to initiate a supply of supplemental CO2 to the reaction zone in response to detecting a decrease in the rate of the CO2 supply since the intention of Wilkerson is to maintain the bioreactor system under strict environmental conditions that successfully control the carbon dioxide concentration, thus promoting the production of algae that are useful as food supplements and provide energy sources such as biofuels. 

Regarding claim 106, as to the limitation that when the supplemental carbon dioxide supply is initiated, the supply of supplemental carbon dioxide to the reaction zone continues after its initiation for a period of greater than 30 minutes, it is noted that Wilkerson does not specifically teach continuing the supplemental supply of carbon dioxide for a period of greater than 30 minutes after its initiation.  However, as set forth above, Wilkerson (paragraphs [0068] and [0135]) discloses the bioreactor system comprises a control system capable of automatically controlling process variables such as CO2 levels, oxygen levels, and other growth conditions.  The bioreactor may operate under strict environmental conditions requiring the control of one or more cultivation variables/parameters.  Moreover, Wilkerson (paragraphs [0135]-[0136]) teaches that the bioreactor subsystems or devices act cooperatively to monitor and control operational parameters such as CO2 levels (concentration).
Therefore, given that the intention of Wilkerson is to operate a photobioreactor culture system under conditions of automated monitoring and automated control that provides precise and deliberate modulation of all aspects of the culture conditions, including the supply and concentration of carbon dioxide, and Wilkerson teaches that the bioreactor subsystems act cooperatively to monitor and control operational parameters such as CO2 levels (concentration), it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Wilkerson, in view of Berzin, Alabi, Lundquist, Larsson and Jaworski, to optimize the time period for supplying the supplemental carbon dioxide to include continuing the 
Regarding claim 107, as to the limitation of initiating the supply, or increasing the molar rate of supply, of a supplemental gas-comprising material to the reaction zone, wherein the supplemental gas-comprising material has a carbon dioxide concentration that is lower than the molar concentration of the carbon dioxide concentration of the supplemental carbon dioxide supply, it is noted, as set forth above, Wilkerson (paragraphs [0068] and [0135]) teaches the bioreactor system comprises a control system capable of automatically controlling process variables including oxygen levels, mechanical agitation and other growth conditions.  Wilkerson teaches that cultivation process controls may include one or more subsystems that control air or oxygen gas flow rates (i.e. supplemental gas-comprising material) and the method includes vertically mixing using circulated air (i.e. supplemental gas-comprising material) or axially mixing and agitating the photosynthetic organisms using gas spargers to provide vertical and/or axial mixing of the photosynthetic organisms (paragraph [0160]).   The degree of sparging of gases is automatically controlled and affects the growth and/or development of an organism (paragraph [0068]).
prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to initiate the supply of a supplemental gas-comprising material (air or oxygen) to the reaction zone, wherein the supplemental gas-comprising material has a carbon dioxide concentration that is lower than the molar concentration of the carbon dioxide concentration of the supplemental carbon dioxide supply.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Wilkerson.
Regarding claim 108, as to the limitation “wherein the combination of any discharged carbon dioxide reaction zone supply, the supplemental carbon dioxide supply, and the supplemental gas-comprising material defines a combined operative material flow that is supplied to the reaction zone as at least a fraction of the reaction zone feed material, and the reaction zone feed material is supplied to the reaction zone and effects agitation of material in the reaction zone such that any difference in concentration of phototrophic biomass between any two points in the reaction zone is less than 20%”, it is noted that Wilkerson, in view of Berzin, Alabi, Lundquist, Larsson and Jaworski, does not specifically teach that any difference in concentration of phototrophic biomass between any two points in the reaction zone is less than 20%.  
However Wilkerson does teach:
(i) the bioreactor control system comprises optical sensors that measure the optical density of the biomass and configures the supply of light radiation to sustain a biomass concentration having an optical density (OD) value greater than from about 0.1 g/l to about 15 g/l (paragraphs [0118]-[0120]); 
(ii) an agitation system arranged in the bioreactor system to agitate, circulate, or otherwise manipulate the water, algae, effluent nutrient stream (i.e. supplemental carbon dioxide supply), flue gases (i.e. carbon dioxide discharged from the gaseous exhaust material producing process), or some combination thereof (i.e. a combined operative material flow) and continually mix the algae culture, where at least some of the algae is exposed to light while other algae is not exposed to light (e.g., the other algae is placed into a dark cycle) (paragraph [0089]); 
 (iii) the method includes vertically mixing using circulated air (i.e. supplemental gas-comprising material) or axially mixing and agitating the photosynthetic organisms using gas spargers to provide vertical and/or axial mixing of the photosynthetic organisms (paragraph [0160]);
(iv) the degree of sparging of gases is automatically controlled and alters or affects the growth and/or development of an organism (paragraph [0068]).
Therefore, Wilkerson teaches the bioreactor system, including agitation of the biomass to control biomass concentration/density is automatically controlled to 
Hence, given that the intention of Wilkerson is to operate a photobioreactor culture system under conditions of automated monitoring and automated control that provides precise and deliberate modulation of all aspects of the culture conditions, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Wilkerson, in view of Berzin, Alabi, Lundquist, Larsson and Jaworski, to provide agitation in a manner so that any difference in concentration of phototrophic biomass between any two points in the reaction zone is less than 20%.
The person of ordinary skill in the art would have been motivated to modify the algal culture system to provide agitation in a manner that maintains uniform concentration of the phototrophic biomass (concentration of phototrophic biomass between any two points in the reaction zone is less than 20%) for the predictable result of successfully maintaining precise and deliberate modulation of all aspects of the culture conditions in the method thus maintaining optimal light exposure, where at least some of the algae is exposed to light while other algae is not exposed to light, thus meeting the limitation of claim 108.
The skilled artisan would have had a reasonable expectation of success in providing agitation in a manner so that any difference in concentration of phototrophic biomass between any two points in the reaction zone is less than 20% because Wilkerson is directed at cultivation of photosynthetic biomasses in photobioreactor systems that provides precise and deliberate modulation of all aspects of the culture 
Regarding claim 109, as to the limitation that when the supply of the supplemental gas-comprising material is initiated (e.g. sparging with air), it is in response to the detection of a decrease in the molar rate of supply of a reaction zone feed material being supplied to the reaction zone, it is noted, as set forth above Wilkerson (paragraphs [0068] and [0135]) discloses the bioreactor may operate under strict environmental conditions requiring the control of one or more cultivation variables/parameters and the bioreactor system comprises a control system capable of automatically controlling process variables such as nutrients and degree of sparging (agitation).  Sensors may be configured to determine process parameters such as gas content, sparging gas flow rate, mixing and turbulence (paragraph [0070]).  Wilkerson teaches that the bioreactor subsystems act cooperatively to monitor and control operational parameters such as nutrient levels or light supply. The bioreactor system has the ability to increase or decrease each aspect or parameter individually or in any combination (paragraphs [0071], [0127], [0128] and [0136]). 
Therefore, given that the intention of Wilkerson is to operate a photobioreactor culture system under conditions of automated monitoring and automated control that provides precise and deliberate modulation of all aspects of the culture conditions, including the supply of nutrients and sparging conditions (i.e. supplemental gas-comprising material), it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to supply the supplemental gas-comprising 
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include additional aeration and agitation, for the predictable result of successfully promoting the dispersal of the existing nutrients throughout the algal culture, thus meeting the limitation of claim 109.
The skilled artisan would have had a reasonable expectation of success in supplying the supplemental gas-comprising material (sparging with air) in response to detecting a decrease in the supply of a reaction zone feed material because doing so would promote the dispersal of the existing nutrients throughout the algal culture and Wilkerson is directed at cultivation of photosynthetic biomasses in photobioreactor systems that provides precise and deliberate modulation of all aspects of the culture conditions.
Regarding claim 110, as to the limitation “wherein the initiating of the supply of a supplemental gas-comprising material to the reaction zone, or the increasing of the molar rate of supply of a supplemental gas-comprising material being supplied to the reaction zone is effected while the supplemental carbon dioxide supply is being supplied to the reaction zone”, it is noted that the intention of Wilkerson is to operate the photobioreactor culture system under conditions of automated monitoring and automated control that provides precise and deliberate modulation of all aspects of the culture conditions.  Wilkerson (paragraphs [0068] and [0135]) teaches that cultivation process controls may include one or more subsystems that control CO2, air or oxygen gas flow rates, or control effluent streams, pH, temperature and nutrient supplies. Therefore, when supplemental carbon dioxide supply is increased in the reaction zone to 
Regarding claim 111, as to the limitation that the initiation or increase in the supply of the supplemental gas-comprising material to the reaction zone compensates for the decrease in a reaction zone feed material, it is noted, as set forth above regarding claim 109, Wilkerson renders obvious supplying the supplemental gas-comprising material (sparging with air) in response to detecting a decrease in the supply of a reaction zone feed material since this would predictably result in successfully promoting the dispersal of the existing nutrients throughout the algal culture and Wilkerson is 
Regarding claim 112, as to the limitation “wherein the exposing of the phototrophic biomass disposed in the reaction zone to photosynthetically active light radiation is effected while the molar rate of supply of a supplemental carbon dioxide supply to the reaction zone is increased, or the supply of the supplemental carbon dioxide supply to the reaction zone is initiated”, it is noted that the intention of Wilkerson is to operate the photobioreactor culture system under conditions of automated monitoring and automated control that provides precise and deliberate modulation of all aspects of the culture conditions.  Wilkerson (paragraphs [0068] and [0135]) teaches that cultivation process controls may include one or more subsystems that control CO2, air or oxygen gas flow rates, or control effluent streams, pH, temperature and nutrient supplies. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to expose the biomass to light when the supplemental carbon dioxide supply is increased in the reaction zone in order to maintain a balanced cultivation.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include exposing the biomass to light when the supplemental carbon dioxide supply is increased in the reaction zone for the predictable result of successfully maintaining precise and deliberate modulation of all aspects of the culture conditions, thus meeting the limitation of claim 112.
The skilled artisan would have had a reasonable expectation of success in exposing the biomass to light when the supplemental carbon dioxide supply is increased 
Regarding claim 113, as to the limitation “wherein the exposing of the phototrophic biomass disposed in the reaction zone to photosynthetically active light radiation is effected while the initiating of the supply of a supplemental air-comprising material, or the increasing of the molar rate of supply of a supplemental gas-comprising material, to the reaction zone is effected”, it is noted, as set forth immediately above, that the intention of Wilkerson is to operate the photobioreactor culture system under conditions of automated monitoring and automated control that provides precise and deliberate modulation of all aspects of the culture conditions.  Wilkerson teaches that the bioreactor subsystems act cooperatively to monitor and control operational parameters such as nutrient levels, sparging, mixing or light supply. The bioreactor system has the ability to increase or decrease each aspect or parameter individually or in any combination (paragraphs [0071], [0127], [0128] and [0136]). 
Wilkerson teaches the culture method measures optical density and configures the supply of light radiation to sustain a biomass concentration having an optical density (OD) value greater than from about 0.1 g/l to about 15 g/l (paragraphs [0118]-[0120]) and agitation is arranged to mix the algae culture, where at least some of the algae is exposed to light while other algae is not exposed to light (e.g., the other algae is placed into a dark cycle) (paragraph [0089]).  Thus, Wilkerson’s method encompasses exposing the algal biomass to light while supplying aeration or sparging of air to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to expose the phototrophic biomass disposed in the reaction zone to photosynthetically active light radiation while the initiating of the supply of a supplemental air-comprising material to the reaction zone.
The person of ordinary skill in the art would have been motivated to expose the algal biomass to light while supplying aeration or sparging of air to promote mixing of the algal culture so that some of the algae is exposed to light while other algae is not exposed to light for the predictable result of successfully maintaining precise and deliberate modulation of all aspects of the culture conditions in the method thus maintaining optimal light exposure, where at least some of the algae is exposed to light while other algae is not exposed to light, thus meeting the limitation of claim 113.
The skilled artisan would have had a reasonable expectation of success in exposing the algal biomass to light while supplying aeration or sparging of air to promote mixing of the algal culture because Wilkerson is directed at cultivation of photosynthetic biomasses in photobioreactor systems that provides precise and deliberate modulation of all aspects of the culture conditions in the method including maintaining optimal light exposure via agitation, where at least some of the algae is exposed to light while other algae is not exposed to light.	

Claim 143 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wilkerson, in view of Berzin, Alabi, Lundquist, Larsson and Jaworski, as applied to claims 105-113 above, and as further evidenced by Aquarobic Canada (Frequently Asked Questions, retrieved from the internet; previously cited) (“Aquarobic”).
The teaching of Wilkerson, in view of Berzin, Alabi, Lundquist, Larsson and Jaworski is set forth above.
Regarding claim 143, it is noted as set forth above, Wilkerson teaches a supplemental supply of carbon dioxide produced from bacteria within the effluent stream (paragraph [0074]), thus Wilkerson renders obvious a supplemental carbon dioxide supply.  Aquarobic evidences that effluent bacteria produce carbon dioxide in a gaseous state (How does Aquarobic purify wastewater?, page 1). Thus, the supplemental carbon dioxide supply produced from the bacteria in the effluent stream of Wilkerson is considered in a gaseous state, absent evidence to the contrary, thus meeting the limitation of claim 143.


Response to Remarks

Claim Rejections – 35 USC § 103:
As to Applicant’s remarks regarding the cited references and the limitation that, during the monitoring step, the claimed process detects a decrease in the rate at which carbon dioxide is being discharged by the process that is producing the gas exhaust, and in response the claimed process initiates or increases a rate of supply of a supplemental carbon dioxide to the reaction zone, as discussed at Applicant’s remarks (second paragraph, page 3 to first paragraph, page 8), Applicant’s remarks have been fully considered, but are not found persuasive.
2 levels, O2 levels, nutrients and light supply (paragraph [0071]). The cultivation system recovers and utilizes CO2 from flue gas of an industrial source (paragraph [0072]), and Wilkerson further teaches the system utilizes additional sources of CO2 (i.e. supplemental source), such as CO2 produced by bacteria in the effluent stream, and this source of CO2 can be directed to the algal culture (paragraph [0074]).  
Berzin specifically teaches the disclosed algal cultivation system comprises gas composition monitoring devices that monitor the incoming CO2 and the photobioreactor system includes gas flow meters for measuring the gas flow rates coming into the photobioreactor and the gas flow rates are controlled to facilitate optimal algae growth (paragraph [0104]).
It is further noted that Alabi, Lundquist, Larsson and Jaworski specifically recognize the supply of carbon dioxide is essential to algal biomass cultivation.
Specifically, Larsson notes that CO2 must be available for photosynthesis and increased growth rates can be achieved by manipulating the growth conditions of the algae, including the CO2 supply. Jaworski specifically recognizes that CO2 depletion (i.e. detecting a decrease in the rate of CO2 being supplied to the algae cultivation) limits algal growth (first and second paragraphs, page 395).  Carbon dioxide depletion results 2 results in resumed growth of the algal culture.
	It is additionally noted, in response to Applicant’s arguments, that Lundquist recognizes that carbon is the most important nutrient for algae production and must be provided frequently and in controlled amounts to ensure that enough CO2 is available for maximum algae productivity (2.3.6 SUPPLY of CO2 AND OTHER NUTRIENTS, second and third paragraphs, page 20).  Lundquist further discloses various case studies were conducted regarding algal cultivation using wastewater as source of nutrients and CO2, wherein in addition to carbon dioxide supplied from the organic matter in the wastewater, carbon dioxide is provided from six (6) additional sources, including flue gases derived from primary sludge, as well as flue gases from external sources such as nearby power plants (5.4 ALGAE CULTIVATION AND FUEL YIELD ASSUMPTIONS, last paragraph, page 68 to first and second paragraphs, page 69).  Lundquist further teaches the amount of CO2 that is required for the cultivation of algae is well-known and carefully calculated since the supply of CO2 is a key limiting factor (5.5.3 CO2 DELIVERY AND pH LIMITATIONS, first paragraph, page 79). Lundquist teaches that, in order to balance the algae growth using the primary effluent, additional (supplemental) carbon dioxide must be supplied through the sumps from two sources: (1) recycle of flue gas from the biogas generated from both algae biomass and primary sludge; and (2) an exogenous source.  Thus, Lundquist recognizes that, in order to maintain maximum algae productivity, supplemental supplies of carbon dioxide must be contemplated and supplied to the photobioreactors.
	Therefore, although there is an absence in the cited references to Wilkerson and Berzin regarding an explicit teaching of detection of a decrease in supply of carbon 
the rate of carbon dioxide supply is easily calculated, thus the supply parameters regarding the amount of carbon dioxide that is necessary to achieve a healthy and maximal algae biomass is easily well-known;
 Carbon dioxide is the key design constraint in maintaining maximum algal growth;
CO2 depletion limits algal growth, which results in a stationary phase thereafter, and the additional supply (supplemental supply) of CO2 results in resumed growth of the algal culture.
bioreactor systems have the ability to monitor and detect changes in the carbon dioxide being supplied to the bioreactor and the cultivation systems are capable of increasing or decreasing each aspect or parameter individually or in any combination, e.g. increasing CO2.  
the algal cultivation systems can utilize additional/supplemental sources of CO2, such as CO2 produced by bacteria in effluent streams, and this source of CO2 can be directed to the algal culture. 

Thus, one of ordinary skill in the art would be motivated to monitor and detect decreases in the rate of supply of carbon dioxide being discharged by the gas exhaust producing process (flue gas from the industrial supply), and subsequently initiate a supplemental supply of carbon dioxide in order to maintain maximum algae production.
Conclusion
No claim is allowed.  No claim is free of the prior art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/             Examiner, Art Unit 1633